Citation Nr: 0426922	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-23 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lateral epicondylitis, 
postoperative, right elbow.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.




ATTORNEY FOR THE BOARD

Michelle Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from May 1988 to May 
1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied service 
connection for a right elbow condition.  The veteran 
currently resides within the jurisdiction of the RO in St. 
Petersburg, Florida.  

In December 1999, the veteran had a hearing at the RO.  In 
February 2001, the Board remanded this claim.  The case 
returned to the Board in August 2004 and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  A chronic right elbow disorder is first shown by medical 
evidence dated in 1996.

2.  There is no persuasive evidence showing the veteran's 
right elbow disorder is related to disease or injury incurred 
during service.




CONCLUSION OF LAW

The veteran did not incur a right elbow disorder, diagnosed 
as lateral epicondylitis, postoperative, as a result of her 
military service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; her contentions, including those 
provided at a hearing in 1999; VA treatment and 
hospitalization records; VA examination reports; and medical 
records from Womack Army Hospital, Dwight D. Eisenhower Army 
Medical Center, Allen Sloan, M.D., and Arun K. Jain, M.D.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on her behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran's 
diagnosed elbow disorder - lateral epicondylitis - is not a 
condition subject to presumptive service connection.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.


Incurrence of a chronic right elbow disorder in service is 
not factually shown.  The veteran's service medical records 
do not show treatment for any complaints or injuries to the 
right elbow, nor diagnosis of any elbow disorder.  Upon 
separation from service in 1992, she denied having a painful 
or "trick" shoulder or elbow.  The separation physical 
examination was normal in all respects relevant to this 
claim.  The veteran alleges that she injured her elbow 
lifting heavy items during service.  The Board does not doubt 
the credibility of the veteran's statements, nor the fact 
that she may have experienced at least some right elbow 
symptomatology during service.  However, a chronic elbow 
disorder was not diagnosed during service.

The Board has reviewed all of the evidence in the veteran's 
three claims files.  The first indication from her that she 
was experiencing any elbow problems was in a statement she 
submitted to VA in November 1994, in which she complained of 
multiple joint pains, including the elbows.  The first 
medical evidence showing a complaint of elbow-related 
symptomatology is a May 1996 VA record concerning 
hospitalization for another disorder, which shows a comment 
of tennis elbow, right.  The first medical evidence showing 
consistent complaints of elbow pain is dated in October 1996 
from Eisenhower Army Medical Center.  In May 1997, the 
veteran underwent arthroscopy for lateral epicondylitis, 
right elbow.

Therefore, the evidence first shows a chronic right elbow 
disorder four years after the veteran's separation from 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  The veteran's 
history as to onset of elbow pain are contradictory.  In 
connection with her claim for VA benefits, she states she has 
experienced this pain ever since her service in Saudi Arabia, 
which concluded in April 1991.  At times she has relayed the 
same history while seeking medical treatment.  However, there 
are also notations in the medical records that the initial 
injury was sometime in 1994 or 1995.  See Eisenhower Army 
Medical Center record dated in June 1997 indicating date of 
injury was three years earlier, and February 1998 record from 
Dr. Jain indicating history of elbow pain for two and a half 
years.  There are also indications in the medical records 
that the injury was due to overuse and that the veteran was 
an "avid" bowler.  See Eisenhower Army Medical Center 
records dated in February and June 1997.

Regardless of the history the veteran now provides as to 
onset of elbow pain, the Board finds her allegations to be 
less than persuasive in this regard.  First, the service 
medical records show an explicit denial of elbow problems 
upon separation.  If she had, in fact, experienced chronic 
elbow pain since an injury a year earlier while serving in 
Saudi Arabia, it is reasonable to expect that she would have 
complained of it upon separation from service.  Also, she 
underwent formal VA examinations in July 1992 and July 1995 
and raised no complaints concerning her right elbow.  There 
are various treatment records associated with the claims file 
dated between 1992 and 1996 (first documented elbow 
complaints), and these records also show no complaints 
concerning the right elbow.  The veteran did seek treatment 
for a variety of other orthopedic problems during this time 
period (i.e., back, neck, shoulder, ankles, knees), and it is 
again reasonable to assume that if she was experiencing 
chronic elbow pain prior to 1996, she would have indicated 
such while seeking medical treatment.

There is a master problem list from Eisenhower Army Medical 
Center showing lateral epicondylitis with date of onset as 
1990 and an October 1996 record from that facility indicating 
right elbow pain since 1991.  There is also a record from Dr. 
Sloan reflecting the veteran's history of elbow pain since 
lifting heavy items in 1991.  However, there is no persuasive 
evidence that a possible nexus, or relationship, exists 
between the claimed lateral epicondylitis of the right elbow 
and the veteran's military service.  These notations as to 
the etiology of the veteran's right elbow disorder are not 
persuasive.  The opinions are based solely on the veteran's 
reported history of sustaining an elbow injury during 
service. The fact that physicians have accepted the veteran's 
statements as to the relationship between her complaints of 
elbow pain and a reported in-service injury is irrelevant 
because, in this case, for the reasons discussed above, the 
Board concludes that the veteran's reported history is not 
credible and not probative evidence.  The probative value of 
a medical opinion is significantly lessened to the extent it 
is based on an inaccurate factual premise.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. Brown, 11 Vet. 
App. 345, 348 (1998).  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  The Board is not required 
to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  In essence, the veteran's 
unsupported history lessens the value of any medical opinions 
because the opinions were clearly based solely on that 
history, since there is no objective documentation of in-
service elbow pathology and no complaints of elbow problems 
until four years after service.  Again, despite seeking 
extensive treatment for a variety of medical disorders, 
including several orthopedic problems, from 1992 to 1996, the 
veteran never once recounted sustaining an elbow injury 
during service or experiencing chronic elbow problems. 

The veteran's representative argues that she served in 
"combat conditions" where treatment records were not always 
maintained.  38 U.S.C.A. § 1154(b) indicates that, in the 
case of a combat veteran, VA shall accept as sufficient proof 
of incurrence of a disease or injury during service 
satisfactory lay evidence that the disease or injury actually 
occurred, if consistent with the circumstances, conditions, 
or hardships of such service.  It does not appear that the 
veteran is a combat veteran, and she does not contend that 
she incurred any disease or injury to the right elbow as a 
result of combat service.  However, the basic premise that 
medical records may not be well maintained in a combat zone 
is certainly plausible.  Even if the Board accepts as true 
the fact that the veteran experienced some elbow-related 
problems during her service in Saudi Arabia, it is reasonable 
to conclude they were acute and transitory because she did 
not seek treatment for an elbow problem during her remaining 
year of service or complain of it upon separation - 
situations well outside the combat arena.  Moreover, the 
basis for this denial is not simply lack of corroboration in 
the service medical records.  There is also the lack of post-
service treatment for four years, the contradictory history 
as to onset of elbow pain, and the lack of persuasive medical 
opinion linking the diagnosed elbow disorder to military 
service.  The question of linking a current disability to 
service is a medical question requiring competent medical 
evidence.  Although the appellant is competent to report 
experiencing symptoms such as elbow pain, she does not have 
the medical knowledge needed to render a competent opinion as 
to the etiology of her right elbow disorder.  

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
right elbow disorder, diagnosed as lateral epicondylitis, was 
not caused by an in-service disease or injury.  There is no 
benefit of the doubt that could be resolved in her favor.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to her via August 2001 and April 
2003 letters.  The Pelegrini II Court held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2001 and 2003 letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate the claim.  The letters also advised her what 
information and evidence must be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, she was advised of the need to submit any evidence in 
her possession that pertains to the claim.  She was 
specifically told that it was her responsibility to support 
the claim with appropriate evidence.  Finally the letters 
advised her what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The 
Statement of the Case and the various Supplemental Statements 
of the Case (SSOCs) also notified the veteran of the 
information and evidence needed to substantiate the claim.

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that she was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in 2001 and 2003 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an additional SSOC was provided to the veteran, most recently 
in May 2004.  That SSOC also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  She was given ample time to respond to each letter.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
evidence identified by the veteran.  The file contains VA 
outpatient and hospitalization records, as well as post-
service treatment records from private physicians and Army 
medical facilities.  The veteran has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  The Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

The veteran was not provided VA examinations in connection 
with this particular claim.  However, further examination is 
not needed because there is no persuasive evidence that the 
claimed elbow condition may be associated with her military 
service.  This is discussed in more detail above.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to service connection for lateral epicondylitis, 
postoperative, right elbow is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



